Order entered February 5, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00735-CV

                          GREG GUTMAN, Appellant

                                        V.

                           ERIC GORMLY, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-04002

                                     ORDER

      On January 14, 2021, we ordered appellant to file, no later than January 25,

2021, written verification he had paid or made arrangements to pay the fee for

preparation of a supplemental reporter’s record requested by appellee. See TEX. R.

APP. P. 34.6(c)(3). Our order was without prejudice to appellant filing in the trial

court a rule 34.6(c)(3) motion to determine the necessity of the supplemental

record. See id.
      On January 28, 2021, appellant informed the Court he had filed a motion

under rule 34.6(c)(3) and was awaiting the trial court’s ruling.         Appellant

subsequently informed the Court the trial court had determined appellee was

responsible for the fee. A copy of the trial court’s order is found on the county’s

online portal.

      In light of the trial court’s ruling, we VACATE our January 14th order. We

ORDER appellee to file, no later than February 16, 2021, written verification he

has paid or made arrangements to pay for the supplemental reporter’s record.

Upon receipt, the Court will set a deadline for the filing of that record. Should

appellee fail to comply, the appeal will proceed on the reporter’s record currently

on file. The appeal remains at issue.

      Our directive that appellee file the requested written verification does not

preclude the Court from taxing costs differently upon disposition of the appeal.

See id. 34.6(c)(3), 43.4.

      We DIRECT the Clerk of the Court to send a copy of this order to court

reporter Wynne A. Pauley and the parties.


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE